Citation Nr: 1120414	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to May 1976.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board at the RO in September 2008.  A transcript is of record.  This matter was remanded in February 2009 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting all pertinent records from G. Leonard Bailey, Ph.D., confirming the death of E.J.J., providing a VA examination, and issuing a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's claimed stressor regarding the facts and circumstances of her sister's death while in service has been verified.

2.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran suffers from PTSD due to the circumstances of her sister's death. 



CONCLUSION OF LAW

PTSD was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

The main stressor claimed Veteran is the death of her sister.  A copy of a death certificate of the Veteran's sister shows that she died in July 1970 when the Veteran was still in service.  The Veteran has testified regarding details of being informed of her sister's impending death, viewing her sister at the hospital, and dealing with family members.  In effect, the event which the Veteran claims was a stressor for PTSD has been corroborated.  

As there is corroboration of the claimed stressful event, the Board now turns to consideration of whether the Veteran actually had PTSD related to this event.  The Board notes here that the Veteran is already service-connected for a generalized anxiety disorder, but she maintains that she also suffers from PTSD.  

Whether a diagnosis of PTSD related to the stressor is clearly a medical question, and the Board is not competent to make that determination.  Instead, it must look to the medical evidence.  In this regard, the medical evidence of record is certainly not compelling.  There are VA examiner's opinions which are to the effect that the Veteran does not in fact meet the criteria for PTSD.  An October 2006 PTSD screen was negative.  An April 2010 VA examiner reported that he was unable to justify a diagnosis of PTSD since the Veteran's stressor was not one in which she feared for her own life or safety.  The VA examiner then stated that the Veteran "will be diagnosed with PTSD, but not presently."  An August 2010 VA examination report is to the effect that the examiner was of the opinion that the Veteran's loss of her sister, although traumatic, does not really meet the criteria for the stressor required for a PTSD diagnosis.  The VA examiner stated that the stressor has to lead to the person's heightened sense of vulnerability in her own personal life.  In the examiner's opinion, the Veteran did not attribute her sister's death to the kind of ongoing symptomatology one would see from PTSD.  He noted that the Veteran did not report frequent intrusive images, nightmares, flashbacks, avoidance of all reminders.  The VA examiner acknowledged that the Veteran no doubt did experience heightened anxiety from her sister's death, and in the examiner's opinion, it was a very significant event in the Veteran's life.  

On the other hand, March 2008 and April 2008 letters from a private examiner, Dr. Bailey, state that he conducted a detailed clinical assessment and outpatient therapy with the Veteran, and mentioned that he had worked with the Veteran for a total of 10 sessions conducted clinical interviews and reviewing 100 pages of clinical records, letters, etc.  Some of the records, he said, included VA treatment records, letters and therapy case notes.  He noted that the Veteran would benefit from treatment designed to address PTSD.  Based on information obtained during the clinical interview, as well as behavioral observations made during the ten sessions, it was his opinion that the Veteran reported signs and symptoms that met the DSM-IV criterion for, among other things, chronic PTSD.

The Board is thus presented with conflicting medical opinions.  Although the VA opinions appear complete and are supported by a detailed rationale, Dr. Bailey's apparent findings are based on review of records and a number of sessions with the Veteran.  Again, the evidence in favor of a finding of PTSD due to the stressor is certainly not compelling.  However, the Board is also unable to find that the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.  The medical evidence appears to be at least in a state of equipoise.  In such a case, the Board is required by law to afford the benefit of the doubt to the Veteran.  Accordingly, service connection is warranted.  See 38 U.S.C.A. § 5107(b).  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that an RO letter in December 2006 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for PTSD is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


